Citation Nr: 1341391	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  07-30 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for cervical strain and degenerative joint disease, since July, 27, 2007.

2.  Entitlement to an initial evaluation in excess of 20 percent for lumbosacral degenerative joint disease, since July, 27, 2007.

3.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder impingement and degenerative joint disease.

4.  Entitlement to an initial evaluation in excess of 10 percent for left hip chronic bursitis.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to May 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  The claim file has since been transferred to the RO in Anchorage, Alaska.  

The Veteran testified before a Veterans Law Judge by videoconference in June 2010, a transcript of that hearing is of record.

The issue of entitlement to service connection for a scar on the right shoulder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The record reasonably raises a claim for a total disability rating based on individual unemployability, which is not a separate claim, but a part of the claim for increase on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

These issues were remanded by the Board in March 2011 for further development;  the issues require additional development prior to adjudication.


REMAND

The Veteran's treatment records and statements in support of his claim suggest that the severity of his spine, right shoulder and left hip disabilities have worsened since the most recent VA examinations, conducted in November 2009.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his spine, right shoulder and left hip disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Of note, on multiple occasions, the Veteran has objected to the use of range of motion testing as an indicator of the severity of his service-connected disabilities.  In this regard; the Board must take its guidance from the Code of Federal Regulations, despite the Veteran's claims that the code itself is insufficient as a rating tool.  Moreover, while the Veteran is shown to have stated that measurements taken regarding his range of motion testing were incorrect, as the Veteran is not shown to be have any medical expertise, he is not competent to make range of motion findings on his own, and reliance upon a VA examiner using a goniometer is necessary.  38 C.F.R. § 4.46.  

Additionally, during his videoconference hearing in June 2010, the Veteran testified that his orthopedic disabilities impaired his ability to work.  At that time, the Veteran was fully employed, however, given the number of years since the his hearing, the Veteran's current employment status is presently unclear.  Additional development is therefore necessary in order to allow the Veteran an opportunity to provide greater detail into his employment status.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Following the necessary development, the RO must determine whether an examination is necessary to find whether the Veteran's service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish entitlement to a TDIU.  

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have recently treated spine, right shoulder and left hip disabilities.  After securing any necessary releases, request any records identified which are not duplicates of those contained in the claim file.  If any requested records are unavailable, the file must be annotated as such and the Veteran must be  notified.  

3.  Schedule the Veteran for VA orthopedic examinations by the appropriate medical professionals.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records therein must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner must determine the current nature and severity of the Veteran's cervical spine, lumbar spine, right shoulder and left hip disabilities.

4.  If deemed necessary, schedule the Veteran for a VA examination, to be conducted, if possible, by a vocational specialist.   The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, have rendered him unable to secure or follow a substantially gainful occupation. 

In offering this impression, the examiner must take into consideration the Veteran's level of education, training, and previous work experience.

All examination reports must include a complete rationale for all opinions expressed.  If any examiner determines that a requested opinion cannot be rendered without resorting to speculation, that examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  After completing these actions, and any additional notification and/or development deemed warranted, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and afford them the appropriate time period for response before the claim file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



